DETAILED ACTION
The office action is in response to original application filed on 10-2-21. Claims 1-9 and 14-16 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kishino et al (US 2019/0226263 A1).
Regarding claim 1, Kishino discloses a tailgate (2) deactivation system comprising: a switch (switch 12b) configured to be electrically coupled to a tailgate power circuit (power supply 7 and inverter 11) that supplies power to at least a portion (motor 5 of actuator 100) of a tailgate (2) of a vehicle (1); and
an actuator (coil 12a) configured to cause the switch (switch 12b) to transition from an on state to an off state (coil 12a controls the open/closed state of switch 12b, paragraph 0041), in the on state the switch being configured to allow power to flow in the tailgate power circuit (paragraphs 0042 & 0043), and in the off state the switch being configured to inhibit power from flowing in the tailgate power circuit (paragraph 0044).
Regarding claim 14, Kishino discloses a tailgate (2) deactivation system comprising: a switch (switch 12b) configured to be electrically coupled to a tailgate power circuit (power supply 7 and inverter 11) that supplies power to at least a portion (motor 5 of actuator 100) of a tailgate (2) of a vehicle (1), the switch having an on state and an off state (switch 12b has a closed/conductive state and an open/cut-off state, paragraph 0041), in the on state the switch configured to allow power to flow in the tailgate power circuit (paragraphs 0042 & 0043), and in the off state the switch configured to inhibit power from flowing in the tailgate power circuit (paragraph 0044).
Allowable Subject Matter
Claims 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 10, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an inner gate panel of a multi-panel tailgate of a vehicle that includes a primary gate panel and the inner gate panel; and an actuator configured to cause the switch to transition from an on state to an off state, in the on state the switch configured to allow power to flow in the tailgate power circuit to facilitate movement of the inner gate panel with respect to the primary gate panel, and in the off state the switch configured to inhibit power from flowing in the tailgate power circuit to inhibit movement of the inner gate panel with respect to the primary gate panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Kishino does not discloses an actuation surface that, when activated, causes the switch to transition from either the on state to the off state, or from the off state to the on state.
Regarding claim 5, Kishino does not discloses a proximity switch.
Regarding claim 6, Kishino does not discloses the off state the switch is configured to inhibit power to a portion of the tailgate power circuit that supplies power to an inner gate panel of the tailgate.
Regarding claim 7, Kishino does not discloses in the off state the switch is configured to prevent an inner gate panel of the tailgate from pivoting with respect to a primary gate panel of the tailgate.
Regarding claim 8, Kishino does not discloses the actuator comprises an actuation surface, the actuation surface configured to transition the switch from the on state to the off state in response to a hitch pin being installed into a hitch pin opening of a hitch receiver tube of the vehicle.
Regarding claim 9, Kishino does not discloses the actuator is configured to transition the switch from the on state to the off state in response to a coupling of a ball mount system to a hitch receiver tube of the vehicle.
Regarding claim 15, Kishino does not discloses in the off state the switch is configured to inhibit power to a portion of the tailgate power circuit that supplies power to an inner gate panel of the tailgate.
Regarding claim 16, Kishino does not discloses in the off state the switch is configured to prevent an inner gate panel of the tailgate from pivoting with respect to a primary gate panel of the tailgate.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MARCHLEWSKI et al. US 2018/0346039 A1 - a vehicle includes a bed and a tailgate. The bed has first and second side panels. The tailgate is rotatably secured to the bed along a horizontal axis and has a plurality of extruded sections that are arranged in a longitudinally extending chain. Each section extends laterally between the first and second side panels. Adjacent sections are secured to each other via hinges that rotate about axes that are substantially parallel to the horizontal axis.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836